Citation Nr: 1524026	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-32 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial increased rating for degenerative disc disease, lumbar spine, rated 10 percent disabling prior to July 30, 2013, and 20 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to June 1969.
This matter comes to the Board of Veterans' Appeals (Board) from an April 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which effected a grant of service connection for degenerative disc disease, lumbar spine, by the Board in February 2012 and assigned a 10 percent disability rating, effective June 29, 2006.  A notice of disagreement was filed in May 2012 with regard to the disability rating assigned.  In a September 2013 rating decision, the RO assigned a 20 percent disability rating, effective July 30, 2013.  A statement of the case was issued in September 2013, and a substantive appeal was received in September 2013.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, for the period from June 29, 2006, the Veteran's lumbar spine disability was manifested by forward flexion to 30 degrees, without unfavorable ankylosis of the entire thoracolumbar spine.

2.  Resolving all doubt in the Veteran's favor, for the period from September 1, 2009, the Veteran's lumbar spine disability has been manifested by flexion greater than 30 degrees but not greater than the equivalent of 60 degrees flexion and without unfavorable ankylosis of the entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  For the period from June 29, 2006, the criteria for a 40 rating for degenerative disc disease, lumbar spine, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5235-5243 (2014).

2.  For the period from September 1, 2009, the criteria for a rating of 20 percent (but no higher) for degenerative disc disease, lumbar spine, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5235-5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

VCAA notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In August 2006, a VCAA letter was sent to the Veteran with regard to his claim of service connection for a lumbar spine disability.  The appeal of higher initial ratings for lumbar spine disability arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

VA has complied with all assistance requirements of VCAA.  The evidence of record contains the Veteran's service, private, and VA treatment records.  There is no indication of relevant, outstanding records which would support the Veteran's claim discussed below.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3). 

The Veteran was afforded VA examinations in April 2007, September 2009, and July 2013.  The examination reports will be discussed below.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the increased rating issue discussed below.  

Criteria & Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With regard to the lumbar spine issue, the appeal arises from the original assignment of disability evaluations following an award of service connection, thus the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. Ap. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Diagnostic Codes for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis of the lumbar spine or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome. 

Lumbosacral strain is Diagnostic Code 5237.  Intervertebral disc syndrome is Diagnostic Code 5243. 

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: 

10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 

20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

40 percent - Forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and 

100 percent- Unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for disability with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Service connection is in effect for degenerative disc disease of the lumbar spine, rated 10 percent disabling from June 29, 2006, and 20 percent disabling from July 30, 2013.  The Veteran's disability is rated pursuant to Diagnostic Code 5237, lumbosacral strain.  

The April 2007 VA examination report reflects flexion to 30 degrees, extension to 20 degrees, lateral bend to 20 degrees left, and lateral bend right to 10 degrees.  Bilateral rotation was to 30 degrees.  Repetitive motion of the back was done and he rapidly had increased back pain.  He managed to make four repetitions complaining of increased pain and stating that it was making his eyes water.  Such flexion findings warrant a 40 percent rating under the schedular criteria.  The September 2009 VA examination report reflects flexion to 70 degrees with complaints of pain at 70 degrees.  Extension was to 20 degrees with complaints of pain at 20 degrees.  Bilateral rotation was to 30 degrees with complaints of pain at 30 degrees, right greater than left.  Lateral flexion to each side was to 20 degrees with complaints of pain at 20 degrees.  He experienced increased pain on repetitive motion testing.  Such flexion findings warrant a 10 percent rating under the schedular criteria.  The July 2013 VA examination report reflects flexion to 60 degrees with painful motion beginning at 5 degrees; extension ending at 10 degrees with pain at 5 degrees; bilateral lateral flexion to 20 degrees; and, bilateral rotation to 20 degrees.  

As detailed, the Veteran's flexion has ranged from 30 degrees, to 70 degrees, to 60 degrees, with varying degrees of painful motion, over the course of a 6 year plus period in which he was afforded VA examinations.  Moreover, the appeal stems from his original claim of compensation received in June 2006, thus nine years prior.  Unfortunately, the private treatment records and VA treatment records on file do not contain sufficient information regarding range of motion or other findings to assist in rating under the schedular criteria.  In light of the objective findings of 30 degrees flexion in April 2007, the Board finds that a 40 percent rating is warranted effective June 29, 2006, dating back to the date of receipt of his original claim for compensation, and in light of the findings in the April 2007 VA examination report.  In light of the objective findings of increased pain on repetitive motion in September 2009, albeit with 70 degrees of flexion, and the objective findings of 60 degrees flexion in July 2013, and, affording the Veteran the benefit of the doubt, the Board finds that a 20 percent rating is warranted from September 1, 2009, which corresponds to the date of the VA examination report.

The Board is unable to find that a disability rating in excess of 20 percent is warranted for any portion of the rating period from September 1, 2009.  As detailed hereinabove, forward flexion 30 degrees or less is not shown.  Even in contemplation of pain on motion and pain following repetitive motion, a 40 percent rating is not warranted pursuant to the general rating formula for diseases and injuries of the spine.  A disability rating in excess of 40 percent is not warranted for any portion of the rating period prior to September 1, 2009, as unfavorable ankylosis of the thoracolumbar spine is not shown.  

For the period prior to September 1, 2009, there is no persuasive evidence of incapacitating episodes having a total duration of at least 6 weeks during the period from June 2006 to August 31, 2009.  Likewise, for the period from September 1, 2009, there is no persuasive evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months or during any period contemplated by this appeal to warrant a 40 percent disability rating under the intervertebral disc syndrome (IVDS) rating criteria.  The April 2007 VA examination report reflects he has occasional flare-ups of back pain at work that occur with minor twisting or bending.  He estimated self-imposed bedrest 1 to 2 days per month.  The September 2009 VA examination report reflects that he reports occasional flare-ups of pain that occurs two to three times per month that cause him to sit and rest, but he does not seek bedrest.  The July 2013 VA examination report reflects that the Veteran denied flare-ups and the examiner indicated that he did not have IVDS.  While acknowledging the complaints of flare-ups in April 2007 and September 2009, the evidence does not show that he has been prescribed bedrest by a physician to treat his disability amounting to at least 4 weeks or at least 6 weeks.  

In consideration of the DeLuca factors, there have been objective findings of functional loss such as pain, less movement than normal, excess fatigability, instability, disturbance of locomotion, and interference with sitting/standing/weightbearing.  For example, on examination in July 2013, pain began at 5 degrees of flexion, but the resulting dysfunction did not more nearly approximate the criteria for a rating higher than 20 percent.  The Veteran had 60 degrees of flexion that did not decrease after repetitive motion.  In fact other motion did not decrease after repetition also and there were no reported flare-ups impacting function.  The 20 percent rating is higher than the exhibited motion loss would ordinarily dictate over the period, and assigning the next higher rating for painful motion would not accurately assess the resulting function loss, even when considering the pain.  The Board finds, however, that the 40 percent and 20 percent disability ratings take into consideration the Veteran's functional loss associated with his lumbar spine.  The Board finds that 38 C.F.R. §§ 4.40, 4.45 and 4.59 do not provide a basis for an increased rating for any period contemplated by this appeal.  See DeLuca, 8 Vet. App. at 204 -07.  In other words, the functional loss 

does not most nearly approximate the criteria for the next-higher respective 50 percent 40 percent evaluations.

There is no basis for assigning separate compensable ratings for neurological manifestations.  None of the examination reports or treatment records have shown radiculopathy associated with his lumbar spine disability.  Likewise, bowel or bladder impairment has not been shown.  

In sum, a 40 percent rating (but no higher) is warranted from June 29, 2006, and a 20 percent rating (but no higher) is warranted from September 1, 2009.  

Extraschedular considerations

The Board must also determine whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  An evaluation in excess of those assigned is provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those manifestations are not present with regard to each issue addressed above.  Additionally, the diagnostic criteria discussed hereinabove adequately describes the severity and symptomatology of the various aspects of the Veteran's disorder.  The current ratings discussed hereinabove are adequate to fully compensate the Veteran for his symptoms.  

The Veteran and his representative have not alleged during the appeal period that such evaluations are inadequate for distinct symptomatology nor have they stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture. 

The Board finds that diagnostic criteria is adequate for this service-connected disability.  Indeed, there is no indication that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic codes.  Accordingly, referral for extraschedular consideration is not for application here.  

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

A total disability rating based on individual unemployability (TDIU) is part of an increased disability rating claim when such claim is raised by the record; and that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See e.g., Rice v. Shinseki, 22 Vet. App. at 447.  The Veteran has not specifically raised a claim of a TDIU due to his service-connected disabilities.  A March 2013 VA mental health examination report reflects that he was employed as an automobile dealership in inventory control which allows him to work at home and only report to his supervisor.  Moreover, the July 2013 VA examiner opined that he could engage in sedentary sitting employment, but would be unable to engage in manual labor or prolonged standing or walking.  In light of the Veteran's employment, the Board finds that a TDIU claim has not been raised and there is no basis for granting a TDIU.  

Additional considerations

Finally, the Board notes that the Veteran's most recent statements appear to take issue with his rate of compensation, rather than the specific rating assigned to his lumbar spine disability.  See August 2014 submission; March 2014 submission; and, October 2013 VA Form 9.  The Veteran argues that his assigned percentages should be simply added together to determine his combined rating; however, as will be explained below this is incorrect.  

The Veteran's posttraumatic stress disorder is rated 30 percent disabling from June 29, 2006, and 50 percent disabling from June 12, 2008, and per this decision his lumbar spine disability is rated 40 percent disabling from June 29, 2006, and 20 percent disabling from September 1, 2009.  Once this Board decision is implemented by the RO, the Veteran will receive notice regarding his rate of compensation.  

To determine his combined rating for the respective periods and for determining his compensation rate, the ratings are not simply added together.  Table I, Combined Ratings Table, results from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity.  Thus, a person having a 60 percent disability is considered 40 percent efficient.  Proceeding from this 40 percent efficiency, the effect of a further 30 percent disability is to leave only 70 percent of the efficiency remaining after consideration of the first disability, or 28 percent efficiency altogether.  The individual is thus 72 percent disabled, as shown in table I opposite 60 percent and under 30 percent.  38 C.F.R. § 4.25.  

Thus, from June 29, 2006, the Veteran's PTSD is rated 30 percent disabling and his lumbar spine is rated 40 percent disabling.  Using table I, this combines to a 58 percent rating which is adjusted to the nearest degree divisible by 10 which is 60 percent.  From June 12, 2008, the Veteran's PTSD is rated 50 percent disabling and his lumbar spine is rated 40 percent disabling.  Using table I, this combines to a 70 percent rating.  From September 1, 2009, his PTSD is rated 50 percent disabling and his lumbar spine is rated 20 percent disabling.  Using table I, this combines to a 60 percent rating.  

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Thus, his compensation rate is as above per VA regulations.  


ORDER

For the period from June 29, 2006 to August 31, 2009, a 40 percent disability rating for degenerative disc disease, lumbar spine, is allowed, subject to the regulations pertinent to the disbursement of monetary funds.  

For the period from September 1, 2009, a 20 percent (but no higher) disability rating for degenerative disc disease, lumbar spine, is allowed, subject to the regulations governing the award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


